United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                      UNITED STATES COURT OF APPEALS
                           for the Fifth Circuit                      March 14, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                         Nos. 04-60011 & 04-60597



                        AYED ABDEL FATTAH GHANEM,

                                                                 Petitioner,

                                      VERSUS


                           ALBERTO R. GONZALES,
                     UNITED STATES ATTORNEY GENERAL,

                                                                 Respondent.



 Petition for Review of the Decision of the Board of Immigration
                             Appeals
                                 (A75 002 738)


Before HIGGINBOTHAM, DeMOSS, and OWEN, Circuit Judges.

PER CURIAM:*

      Ayed Abel Fattah Ghanem, a native of Kuwait and citizen of

Jordan, entered the United States without inspection in November

1996. In March 1997, he married a United States citizen, who filed

an   I-130   visa    petition    to   classify   Ghanem   as   her   immediate

relative.      The   former     Immigration    and   Naturalization    Service

(“INS”) investigated the petition and issued a notice of intent to



      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
deny the petition based on its conclusion that the marriage was

contrived solely to secure Ghanem’s admission into the United

States.     Ghanem’s wife later withdrew the petition and signed a

statement that she and Ghanem had not actually lived together as

husband and wife.    The INS accordingly denied the petition.

      Ghanem later married a second United States citizen, who filed

another I-130 petition on his behalf in May 2002.          While the 2002

petition was pending, Ghanem was issued a notice to appear to

respond to the charge that he was removable as an alien present in

the United States without being admitted or paroled.               At the

hearing Ghanem conceded removability, but requested and was granted

a continuance until October 2002.         At the second hearing, Ghanem

sought another continuance to await approval of the 2002 petition

and also to present evidence that the 1997 petition was based on a

valid marriage.    The immigration judge denied Ghanem’s request for

a second continuance, found Ghanem removable, and ordered him

removed to Jordan.

      Ghanem appealed the denial of continuance to the Board of

Immigration Appeals (“BIA”), and in December 2003, the BIA affirmed

the   denial.     Ghanem   then   moved   the   BIA   to   reconsider   its

affirmance, and in April 2004, the BIA denied the motion.               In

addition, in May 2004, Ghanem filed a motion to reopen based on new

evidence.    The BIA denied the motion to reopen as untimely because

it was filed well over ninety days after the BIA’s December 2003



                                    2
decision affirming the immigration judge’s order of removal. See 8

C.F.R. 1003.23(b)(1)(2004).

     Ghanem timely petitioned this Court for review of the BIA’s

decision affirming the immigration judge’s denial of his second

request for continuance.      Ghanem asserts that the BIA abused its

discretion because the immigration judge should have granted him

more time to present evidence that his first marriage was valid and

that he would become eligible to apply to adjust his status to that

of an alien lawfully admitted into the United States.

     Ghanem also timely petitioned this Court for review of the

BIA’s denial of his motion to reopen.           He argues that the BIA

abused its discretion because the ninety-day limit to file his

motion to reopen should have been measured from the BIA’s April

2004 decision denying his motion to reconsider.        The two petitions

for review were consolidated.

     This Court has jurisdiction because the denial of Ghanem’s

motion to reopen and request for continuance are both deemed

discretionary    decisions    by   regulation     rather     than    by     the

Immigration and Nationality Act.         Zhao v. Gonzales, 404 F.3d 295,

303 (5th Cir. 2005); Manzano-Garcia v. Gonzales, 413 F.3d 462, 466-

67 (5th Cir. 2005).

     We review the BIA’s affirmance of the immigration judge’s

denial   of   Ghanem’s   request   for   continuance   for    an    abuse    of

discretion.    Witter v. INS, 113 F.3d 549, 555 (5th Cir. 1997).             We



                                    3
also review the BIA’s denial of Ghanem’s motion to reopen for an

abuse of discretion.   Panjwani v. Gonzales, 401 F.3d 626, 632 (5th

Cir. 2005).

     After a thorough review of the briefs and relevant portions of

the record, we conclude that the BIA did not abuse its discretion

when it affirmed the immigration judge’s denial of Ghanem’s request

for a continuance. Similarly, the BIA did not abuse its discretion

when it denied petitioner’s motion to reopen.   Therefore, we DENY

the petitions for review for essentially the reasons provided by

the BIA in its orders.

DENIED.




                                 4